DETAILED ACTION
A.	This action is in response to the following communications: Request for Continued Examination filed 09/28/2021.
B.	Claims 1-9 and 11-20 remains pending.



Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.
 

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



4.	Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sorensen, Kim et al. (US Pub. 2014/0058873 A1), herein referred to as “Sorensen”.


As for claim 1, Sorensen teaches. One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, perform a method of presenting a digital gift to a recipient (fig.1 depicts flowchart of virtual gift giving method), 
the method comprising the steps of: receiving, from a user on a first client device, identifying information for the recipient (fig.3 shows flow chart of various information of the gift giving system e.g. 302);

digital gift information and user-supplied content to be included in the reveal video; generating, based at least in part on the digital gift information and user-supplied content (fig.3, 302,304,306 user is creating a virtual gift from the choosing options from the user interface, thus this is user supplied video or audio content as the user has chosen what to include as a gift to recipient); 

an interactive reveal video for the digital gift, wherein the interactive video includes the user-supplied video content (par.57 fig.3, 306 personalized content added; At blocks 

transmitting, to a second client device, the interactive reveal video (fig.1, 106 user/system sends gift to recipient); 

receiving, at the second client device and from the recipient (fig.1, 107 recipient receives gift), 

an input action simulating unwrapping the wrapped gift (fig.1, 108 user manipulates gift); 

depicting, in the reveal video,  responsive to the input action, and based on the parameter adjustment (fig.3, 311 changing parameter) the unwrapping of the wrapped gift so as to depict the contents of the wrapped gift, wherein the contents of the wrapped gift include a presentation of the digital gift (fig.1, 109 the gift is uncovered/unwrapped/revealed). As for claim 2, Sorensen teaches. The media of claim 1, wherein the digital gift comprises a digital gift card, and wherein the digital gift information comprises a denomination for the digital gift card, a design for the digital gift card, and a personalized message for the digital gift card (par.7 digital gift cards are used as gifts One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, perform a method of presenting a digital gift card to a recipient, the method comprising the steps of: presenting, to a user, a graphical user interface for receiving digital gift card information, comprising: a first input field for receiving a name for the recipient; a second input field for receiving an email address for the recipient; a third input field for receiving a personalized message from the user to the recipient; a fourth input field for receiving user-supplied video or audio content; (note claims 1, 8 and 12 above which shows how the user can input multiple times to select user supplied content in a gift creation interface). 

Sorensen further teaches a first selector for selecting a gift card design for a plurality of available designs (par.48 design of wrapping paper); 
and a second selector for selecting a gift card denomination form a plurality of available denominations (par.49; monetary value associated with gift card); 
receiving, from the user and via the graphical user interface, the digital gift card information (par.49 information depicting merchant “Starbucks.RTM” and monetary value is displayed on virtual gift card); 

transmitting, to a client device of the recipient, the interactive reveal video; receiving, at the client device of the recipient and from the recipient (fig.1, 107 recipient receiving gift), an input action simulating unwrapping the wrapped gift (fig.1, 108 unwrapping); 

depicting, in the reveal video, responsive to the input action, the unwrapping of the wrapped gift so as to depict the contents of the wrapped gift, wherein the contents of the wrapped gift include a presentation of the digital gift card and at least a second portion of the digital gift card information (par.85; second user tearing virtual wrapping paper off box to reveal virtual gift card from first user). As for claim 14, Sorensen teaches. The media of claim 13, wherein the graphical user interface further includes a control allowing the user to provide a video to be included with the digital gift card (par.3, video attachments). As for claim 15, Sorensen teaches. The media of claim 13, wherein the graphical user interface further includes a control allowing the user to provide a picture to be included with the digital gift card (par.7 image can be added). One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, perform a method of presenting a digital gift card to a recipient, the method comprising the steps of: receiving, from a user on a first client device, a name for the recipient; an email address for the recipient; a personalized message for the digital gift card; user supplied video or audio content, a denomination for the digital gift card; a selection of a design for the digital gift card; generating an interactive reveal video for the digital gift including user-supplied video or audio content depicting a wrapped gift; (fig. 3 the user is able to select different parameters to create the interactive video revel then at step 311-312 the can alter said parameters; par.57 fig.3, 306 personalized content added; At blocks 306 and 307, the online giver 12 may be given an option to add a personal transmitting, to a second client device, the interactive reveal video (note claim 13 above); receiving, at a touchscreen display of the second client device (par.83; touch screen of smartphone) and from the recipient, an input action simulating unwrapping the wrapped gift (par.70 tearing wrapping paper of virtual gift); depicting, in the reveal video, responsive to the input action, the unwrapping of the wrapped gift so as to depict the contents of the wrapped gift, wherein the contents of the wrapped gift include a presentation of the digital gift (par.49 virtual gift card to “Starbucks.RTM” is displayed with monetary value). As for claim 19, Sorensen teaches. The media of claim 18, wherein the input action simulating unwrapping the wrapped gift comprises swiping a finger on a depiction of a ribbon to simulate pulling the ribbon, and wherein depicting the unwrapping of the wrapped gift includes depicting the depicting the ribbon coming untied (par.65, ribbon). As for claim 20, Sorensen teaches. The media of claim 18, wherein the input action simulating unwrapping the wrapped gift comprises swiping a finger on a depiction of wrapping paper to simulate tearing the wrapping paper, and wherein depicting the unwrapping of the wrapped gift includes depicting the wrapping paper tearing off the wrapped gift (par.83 using touchscreen to wrap virtual gift).




(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive. 
After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited reference(s) the Examiner respectfully disagrees with the Applicant for at least the reasons provided below:

A1.	Applicant argues that the prior art Sorensen fails to teach user-supplied content that is included in the interactive reveal video.
R1.	Examiner recognizes a difference in the argument with what the claim limitations require and therefore requires clarification amendment on how the content is “supplied” not just stating “user supplied” because the addition to at least a personal note is widely accepted as “content” and supplied by a user in the sense that a user had to create along with provide it to the system and thus satisfies the claim limitation. Thus recommendation is how the content is supplied and at what time within the method of creating a gift revel is this content created/supplied.

Sorensen as previously proven true teaches “an interactive reveal video for the digital gift, wherein the interactive video includes the user-supplied video content” at .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        October 21, 2021